13-39
         Zhing v. Holder
                                                                                            BIA
                                                                                   Vomacka, I.J.
                                                                       A078 962 171/078 951 472
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT
                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 27th day of February, two thousand fourteen.
 5
 6       PRESENT:
 7                REENA RAGGI,
 8                GERARD E. LYNCH,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       _____________________________________
12
13       SU YANG ZHING, AKA SUYAN JIN,
14       JIAN-MIN YU,
15                Petitioners,
16
17                         v.                                 13-39
18                                                            NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONERS:                Gary J. Yerman, Yerman & Associates,
25                                       LLC, New York, New York.
26
27       FOR RESPONDENT:                 Stuart F. Delery, Assistant Attorney
28                                       General; Russell J.E. Verby, Senior
29                                       Litigation Counsel; John D.
30                                       Williams, Trial Attorney, Office of
31                                       Immigration Litigation, Civil
32                                       Division, United States Department
33                                       of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 4   review is DENIED.

 5       Petitioners Su Yang Zhing and Jian-Min Yu, natives and

 6   citizens of China, seek review of a December 12, 2012

 7   decision of the BIA, which affirmed the May 18, 2011

 8   decision of Immigration Judge (“IJ”) Alan A. Vomacka denying

 9   their application for asylum, withholding of removal, and

10   relief under the Convention Against Torture (“CAT”).      In re

11   Su Yang Zhing, et al., Nos. A078 962 171/078 951 472 (B.I.A.

12   Dec. 12, 2012), aff’g Nos. A078 962 171/078 951 472 (Immig.

13   Ct. N.Y. City May 18, 2011).     We assume the parties’

14   familiarity with the underlying facts and procedural history

15   in this case.

16       We review the IJ’s decision as supplemented by the

17   BIA’s decision.     See Yan Chen v. Gonzales, 417 F.3d 268, 271

18   (2d Cir. 2005).     Because Zhing’s asylum application is not

19   governed by the REAL ID Act, the agency’s adverse

20   credibility determination must be based on “specific, cogent

21   reasons” that “bear a legitimate nexus to the finding,” and

22   any discrepancy must be “substantial” when measured against


                                     2
 1   the record as a whole.     Secaida-Rosales v. INS, 331 F.3d
2   297, 307-08 (2d Cir. 2003) (quotation marks omitted),

 3   abrogated on other grounds as stated in Xiu Xia Lin v.

 4   Mukasey, 534 F.3d 162, 163-64 (2d Cir. 2008).

 5       Substantial evidence supports the agency’s adverse

 6   credibility determination for three reasons.

 7       First, the IJ reasonably relied on Zhing’s demeanor,

 8   noting that her testimony was halting and hesitant.     See

 9   8 U.S.C. § 1158(b)(1)(B)(iii); see also Majidi v. Gonzales,

10   430 F.3d 77, 81 n.1 (2d Cir. 2005).

11       Second, the IJ reasonably found implausible Zhing’s

12   testimony regarding the series of events leading to an old

13   schoolmate providing her with a sterilization certificate,

14   and specifically Zhing’s testimony that she requested the

15   certificate because she doubted that her schoolmate had been

16   sterilized in China.     See 8 U.S.C. § 1158(b)(1)(B)(iii);

17   Wensheng Yan v. Mukasey, 509 F.3d 63, 66 (2d Cir. 2007)(“It

18   is well settled that, in assessing the credibility of an

19   asylum applicant’s testimony, an IJ is entitled to consider

20   whether the applicant’s story is inherently implausible.”).

21       Third, consistent with the factors set forth in Mei

22   Chai Ye v. U.S. Dep’t of Justice, 489 F.3d 517 (2d Cir.

23   2007), the agency reasonably considered the similarities

                                     3
 1   between Zhing’s application and that of another applicant.

 2   As in Mei Chai Ye, the IJ’s comparison between the

 3   applications was rigorous and careful, and Zhing has failed

 4   to establish plagiarism or inaccurate translation, or to

 5   offer any other possible innocent explanation for the

 6   similarities.   Id. at 524-25.

 7       For these reasons, the agency’s adverse credibility

 8   determination disposes of Zhing’s claims for asylum,

 9   withholding of removal, and CAT relief, all of which rest on

10   the same factual predicate.      See Paul v. Gonzales, 444 F.3d
11   148, 155-57 (2d Cir. 2006).

12       For the foregoing reasons, the petition for review is

13   DENIED.

14                                 FOR THE COURT:
15                                 Catherine O’Hagan Wolfe, Clerk
16
17
18
19




                                      4